DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach et al. (US Patent No. 5,072,622 A).
Roach et al. ‘622 discloses a system configured to force circulation of fluids through an annulus (70) between an inner barrier and an outer cover of a pipe, the pipe being subdivided into at least two segments (10) joined together by means of at least one connector (22), wherein the system comprises:
for each segment of the pipe, an injector pipe (38) configured to inject circulating fluid substantially at a first end of the annulus of the segment of the pipe, the injector pipe being in fluid communication with the annulus of the segment via an inlet point; and
for each segment of the pipe, a return pipe (50) configured to remove circulating fluid from the annulus of the segment, the return pipe being positioned at a second end of the annulus of the segment of the pipe, the return pipe being in fluid communication with the annulus via an outlet point;
regarding claim 2,
	wherein that the outlet point is located on a first connector (i.e., the end point of element 22) at the first end of the segment of the pipe;
regarding claim 3,
	  wherein the inlet point is located on a second connector (i.e., the end point of another element 22) at the second end of the segment of the pipe;

	wherein the system is configured to allow fluid communication between the annular spaces of two adjacent segments (Fig. 4);
regarding claim 5,
	further comprising, between adjacent segments of the pipe, an annulus valve (via the valves between adjacent segments of the pipe) configured to allow fluid communication to be closed between the annular spaces of the two adjacent segments;
regarding claim 6,
wherein the segments are configured such that fluid communication between the annular spaces of two adjacent segments is not possible (i.e., when the valves between the segments are closed);
regarding claim 7,
wherein each segment comprises, at each end, a connector (22), and wherein adjacent segments are coupled to each other via the connectors; and
regarding claim 10,
wherein the system additionally comprises at least one sampler (36) configured to receive recirculated fluid returned from inside the annulus.  

	Regarding claims 11 and 13-19, the method steps recited therein are inherent to use of the system disclosed by Roach.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US Patent No. 5,072,622 A).
Regarding claims 8 and 9, Roach et al. ‘622 teaches a main set of pipes comprising a first injector pipe and a first return pipe, but fails to teach a reserve set of pipes.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roach such that it would have further included a reserve set of pipes including a second injector pipe and a second return pipe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this instance, the motivation for making the modification would have been to provide for the passage of fluid at a different location on the pipe segment.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
22 March 2021